Order entered May 15, 2014




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-14-00269-CV

                                  NANCY HORN, Appellant

                                               V.

                              EQ THE ENCORE LLC, Appellee

                       On Appeal from the County Court at Law No. 2
                                   Collin County, Texas
                            Trial Court Cause No. 002142-2014

                                           ORDER
       Based on the Court’s opinion of this date, we DENY as moot Collin County District

Clerk’s April 23, 2014 and May 7, 2014 requests for extension of time to file record.


                                                      /s/   DAVID LEWIS
                                                            JUSTICE